USCA1 Opinion

	




          April 25, 1995        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 94-1923                                    UNITED STATES,                                      Appellee,                                          v.                                 MOISES REYES-MEDINA,                                Defendant - Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Raymond L. Acosta, Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Aldrich, Senior Circuit Judge,                                     ____________________                              and Stahl, Circuit Judge.                                         _____________                                _____________________               Carlos   A.   V zquez-Alvarez,   Assistant  Federal   Public               _____________________________          Defender,  with  whom  Benicio  S nchez-Rivera,   Federal  Public                                 _______________________          Defender, was on brief for appellant.               Juan  A.   Pedrosa,  Assistant  U.S.   Attorney,  with  whom               __________________          Guillermo Gil, United States Attorney, was on brief for appellee.          _____________                                 ____________________                                 ____________________                    Per  Curiam.   Appellant Mois s  Reyes-Medina ("Reyes")                    Per  Curiam.                    ___________          challenges  the  sufficiency  of   the  evidence  supporting  his          conviction  of attempted  reentry  into the  United States  after          deportation subsequent to conviction for an aggravated felony, in          violation  of 8 U.S.C.    1326.    For the  following reasons, we          affirm.                                      BACKGROUND                                      BACKGROUND                    We  view and  present the  evidence  in the  light most          favorable  to the government.   United States v.  Abreu, 952 F.2d                                          _____________     _____          1458, 1460 (1st Cir.), cert. denied, 112 S. Ct. 1695  (1992).  On                                 ____  ______          February  15, 1994,  Reyes,  a native  citizen  of the  Dominican          Republic,  arrived from the Dominican Republic  at the Luis Mu oz          Mar n  International Airport in Puerto  Rico.  While applying for          entry  at the  United States  immigration inspection  area, Reyes          presented his  Dominican passport, an alien  Registration Receipt          Card,  his  Social  Security  card,  and  his  completed  customs          declaration   form.    Immigration   officials  inspecting  these          documents discovered that Reyes had been previously deported from          the United States on August 18, 1993, after having been convicted          of  an  aggravated felony.   Reyes  had  previously lived  in the          United  States  for  approximately  ten years.    Officials  also          ascertained  that he  had not  obtained the  express  consent and          permission  of  the  Attorney  General of  the  United  States to          reenter the country.   Reyes was then arrested and  later charged          with violation of 8 U.S.C.   1326.                                       ANALYSIS                                       ANALYSIS                                         -2-                    Reyes argues  that the  evidence presented at  trial is          insufficient to  sustain his  conviction, because  the government          failed to prove beyond a reasonable doubt two  of the elements of          the  crime charged.  First, he contends, the government failed to          affirmatively  prove the  legality  of Reyes'  prior deportation.          Second, Reyes claims that  the government did not prove  beyond a          reasonable doubt that  he intended  to enter  the United  States.          Because   he  did  not  realize  that  entering  Puerto  Rico  is          tantamount to entering the United States, Reyes argues, he lacked          the necessary criminal intent,  and his conviction must therefore          be reversed.                    When reviewing sufficiency  of the evidence challenges,          we assess the sufficiency of the evidence as a whole in the light          most favorable to the verdict, with a view  to whether a rational          trier  of fact  could have  found the  defendant guilty  beyond a          reasonable  doubt.   We  do  not weigh  witness  credibility, but          resolve all credibility issues  in favor of the verdict.   United                                                                     ______          States v. Hahn,  17 F.3d 502, 506 (1st Cir.  1994).  The evidence          ______    ____          may  be  entirely  circumstantial,  and need  not  exclude  every          reasonable  hypothesis  of  innocence.     In  other  words,  the          factfinder  may decide  among reasonable  interpretations  of the          evidence.  Id.                     __                    Sections 1326(a)  and (b)(2)  provide in  relevant part          that:  1) any  alien; 2)  whose deportation  was subsequent  to a          conviction for commission of an aggravated  felony; 3) who enters          or attempts  to enter, or  is at  any time found  in, the  United                                         -3-          States; 4) without the express consent from the Attorney  General          for such reentry; 5)  shall be fined and/or imprisoned.  8 U.S.C.            1326.    Proving a  lawful  prior deportation  is part  of  the          government's  burden in establishing a    1326 violation.  United                                                                     ______          States  v. Galicia-Gonz lez, 997  F.2d 602, 603  (9th Cir. 1993).          ______     ________________          An overwhelming majority of  other circuits to decide this  issue          have held that the government need not prove that a defendant had          specific intent to violate  the statute; all that is  required is          that  a defendant  enter or  attempt to  enter the  United States          voluntarily.  United  States v. Ayala, 35 F.3d 423, 426 (9th Cir.                        ______________    _____          1994) (citing United States v.  Ramos-Quirarte, 935 F.2d 162, 163                        _____________     ______________          (9th Cir. 1991)).   See also United States v.  Espinoza-Le n, 873                              ________ _____________     _____________          F.2d 743, 746  (4th Cir.)(citing cases),  cert. denied, 492  U.S.                                                    ____  ______          924  (1989); United  States  v.  Newton,  677  F.2d  16,  17  (2d                       ______________      ______          Cir.)(per  curiam), cert.  denied,  459 U.S.  850 (1982);  United                              ____   ______                          ______          States v. Hussein, 675 F.2d 114, 115-116 (6th Cir.) (per curiam),          ______    _______          cert.  denied,  459 U.S.  869 (1982);  but  see United  States v.          ____   ______                          ___  ___ ______________          Anton, 683 F.2d 1011 (7th Cir. 1982)(requiring specific intent).          _____                    Applying  these principles  to  Reyes'  first  argument          regarding  the government's  alleged  failure to  prove that  his          deportation was lawful,  we find his claim  to be meritless.   It          appears from the  record that Reyes  did not collaterally  attack          the  validity of his deportation  either before or  at trial, but          simply comes before us  now and contends that the  government did          not   adduce  sufficient   evidence  of   the  legality   of  his          deportation.  The government,  however, submitted at trial Reyes'                                         -4-          warrant  of deportation,  which  certified  that his  deportation          orders  were issued and carried  out after due  hearing before an          authorized officer.  We think that this evidence suffices to make          out a prima facie  case that Reyes was legally  deported, and the          jury was entitled to find, in  light of this evidence and nothing          on record to contradict it, that the government met its burden of          proof as to this element.                    Reyes' second argument, that he did not intend to enter          the  United States because he  believed that Puerto  Rico was not          part  of the United States, must also  fail.  Although it is true          that  many  people do  not  realize that  Puerto Rico  is  a U.S.          possession, the sincerity or reasonableness of Reyes' beliefs are          irrelevant.  Even  assuming that such  a defense were  available,          there was sufficient  evidence for  the jury to  find that  Reyes          knew  that  he was  entering the  United  States.   During cross-          examination, the  government coaxed an admission  from Reyes that          he had  visited Puerto Rico  before, at some  point while  he was          residing in  the United States.  On that  visit, he had had to go          through the United States immigration and customs point in  order          to enter Puerto Rico.   The jury was entitled to infer,  based on          this admission, that Reyes must have known that he would face the          same United  States immigration  and customs  point, and that  he          therefore must  have  also known  that entering  Puerto Rico  was          tantamount  to entering  the United  States.   The jury  was also          entitled  to  disbelieve  Reyes.   We  therefore  find that  this          circumstantial evidence  of his  intent is sufficient  to support                                         -5-          the jury's guilty verdict.                    For the foregoing reasons, we affirm Reyes' conviction.                                                  ______                                         -6-